EXHIBIT 99.1 Press Release For More Information Contact: Michael M. Ciaburri President and Chief Executive Officer (203) 782-1100 Southern Connecticut Bancorp, Inc. Reports Third Quarter Results New Haven, Connecticut (October 24, 2007) – Southern Connecticut Bancorp, Inc. (“Company”), (AMEX:SSE), the holding company for the Bank of Southern Connecticut, today reported results for the three and nine months ended September 30, 2007. For the quarter ended September 30, 2007, the Company reported a net loss of $(143,000) or $(0.05) per diluted share versus a loss of $(55,000) or $(0.02) per diluted share for the quarter ended September 30, 2006. For the nine months ended September 30, 2007, the Company reported a net loss of $(134,000) or $(0.05) per diluted share compared to a net loss of $(218,000) or $(0.07) per diluted share for the nine months ended September 30, 2006.The loss in the current quarter is primarily the result ofa provision for loan losses of $319,000 during the quarter. For the quarter ended September 30, 2007, interest income totaled $2,409,000, compared to $1,843,000, an increase of $566,000 or 31%, over the same period during 2006. Interest expense for the quarter ended September 30, 2007 was $884,000 versus $566,000 for the quarter ended September 30, 2006. Net interest income for the quarter ended September 30, 2007 was $1,525,000 compared to $1,277,000, an increase of $248,000 or 19%, versus the same quarter of 2006. The Company’s net interest margin for the quarter ended September 30, 2007 was 4.98% versus 5.38% for the quarter ended September 30, 2006. During the quarter ended September 30, 2007 the Company’s subsidiary, the Bank of Southern Connecticut, (the “Bank”) determined the need to record a provision for loan losses of $319,000, of which $241,000 was related to the charge-off of The Bank’s exposure in one commercial credit. The provision was deemed necessary based on management’s review of the loan portfolio and this specific loan.Management continually reviews the make up of its loan portfolio and where appropriate adjusts the level of the allowance for loan losses based on its assessment. At September 30, 2007, the allowance for loan losses stood at $1,165,000, representing 1.30% of total loans, compared to $ 1,063,000 or 1.39% of total loans on December 31, 2006. Total non-performing loans at September 30, 2007 were $530,000 compared to $302,000 at December 31, 2006. Non-interest income totaled $226,000 for the quarter ended September 30, 2007, a decline of $31,000 compared to the same quarter of 2006. The decline is attributable to gains and fees on SBA loans of $73,000 recorded during the third quarter of 2006. Non-interest expense totaled $ 1,575,000 for the quarter ended September 30, 2007 versus $1,437,000 for the same period in 2006, an increase of $138,000. Total assets at September 30, 2007 were $130,625,000, an increase of $6,362,000 or 5% versus December 31, 2006 when assets totaled $124,263,000. Net loans increased to $88,638,000 compared to $75,306,000 at December 31, 2006, representing an increase of 18% or $13,332,000, while deposits totaled $107,475,000 versus $101,274,000, a $6,201,000 increase when compared to December 31, 2006. During the third quarter, the Company bolstered its management team with the promotion of John H. Howland to the position of Chief Operating Officer, replacing Michael M. Ciaburri, who previously held the position.Mr. Howland previously served, for the past two years, as Chief Administrative Officer of the Company. Michael M. Ciaburri, President and Chief Executive Officer commented, “Despite the loss in the current quarter, we are very encouraged with the continuing development and success of our operations in terms of growth in loans and deposits, as well as maintaining a very healthy net interest margin.” About Southern Connecticut Bancorp, Inc. Southern Connecticut Bancorp, Inc. is a commercial bank holding company dedicated to serving the banking needs of businesses located along the Connecticut shoreline from New Haven to Rhode Island.Southern Connecticut Bancorp owns 100% of The Bank of Southern Connecticut, headquartered in New HavenConnecticut.The Bank of Southern Connecticut is a provider of commercial banking services to a client base of small to midsized companies with annual sales typically ranging from $1,000,000 to $30,000,000.The Bank’s services include a wide range of deposit, loan and other basic commercial banking products along with a variety of consumer banking products.The Bank currently operates five branches, two in New Haven, Connecticut, one in Branford, Connecticut, one in North Haven, Connecticut, and one in New London, Connecticut. Southern Connecticut Bancorp was formed in 2000 by a group led by Joseph V. Ciaburri, a prominent, long-time resident of the New Haven area.Mr. Ciaburri started in banking in 1947, and has served as a senior executive for several leading financial institutions in Connecticut during his career.Prior to forming Southern Connecticut Bancorp, Mr. Ciaburri had retired as the President and Chief Executive Officer of The Bank of New Haven, a New Haven-based commercial bank he founded in 1979 (The Bank of New Haven was acquired by Citizens Bank of Rhode Island in 1996.)Mr. Ciaburri’s son, Michael, is now the President and CEO of the Company and The Bank of Southern Connecticut. Certain statements contained in this release and in other written materials and statements we may issue, including without limitation statements containing the word “believes”, “anticipates”, “intends”, “expects”, “estimates”, “could”, “would”, “will”, or words of similar import, constitute forward-looking statements within the meaning of the federal securities laws. Such forward-looking statements involve risks, uncertainties and other factors that may cause our actual future results, performance or achievements to be materially different from any future results expressed or implied by such forward-looking statements. Such factors include, among others, a limited operating history and volatility of earnings, our dependence on our executive management and Board of Directors, our business concentration in small to midsized businesses in the New Haven and New London, Connecticut areas, as well as changes in our business, competitive market and regulatory conditions and strategies. Additional information concerning factors that could impact forward-looking statements can be found in the company’s periodic public filings with the Securities and Exchange Commission and in the section captioned “Risk Factors” in our prospectus filed on June 17, 2004.Given these uncertainties, readers are cautioned not to place any undue reliance on such forward-looking statements. We disclaim any intent or obligation to update these forward-looking statements to reflect facts, assumptions, circumstances or events that occur after the date on which such forward-looking statements were made. SOUTHERN CONNECTICUT BANCORP, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, 2007 2006 Assets Cash and due from banks $ 4,453,352 $ 5,821,084 Federal funds sold 16,700,000 22,700,000 Short-term investments 7,693,707 6,288,663 Cash and cash equivalents 28,847,059 34,809,747 Available for sale securities 7,195,754 8,054,821 Federal Home Loan Bank Stock 66,100 66,100 Loans receivable (net of allowance for loan losses) 88,638,314 75,306,255 Loans held for sale 57,588 118,223 Accrued interest receivable 546,718 467,698 Premises and equipment, net 4,177,440 4,424,828 Other assets 1,095,551 1,014,873 Total assets $ 130,624,524 $ 124,262,545 Liabilities and Stockholders’ Equity Liabilities Deposits Noninterest bearing deposits $ 28,444,026 $ 29,463,030 Interest bearing deposits 79,030,868 71,810,490 Total deposits 107,474,894 101,273,520 Repurchase agreements 689,769 883,603 Accrued expenses and other liabilities 850,812 585,445 Capital lease obligations 1,187,237 1,188,128 Total liabilities 110,202,712 103,930,696 Commitments and Contingencies - - Stockholders’ Equity Preferred stock, no par value; 500,000 shares authorized; none issued Common stock, par value $.01; 5,000,000, shares authorized; (Shares outstanding: 2007- 2,946,182; 2006-2,941,297) 29,462 29,413 Additional paid-in capital 24,231,050 24,147,883 Accumulated deficit (3,595,370 ) (3,477,577 ) Current Earnings (Loss) (133,839 ) (117,793 ) Accumulated other comprehensive loss – net unrealized loss on available for sale securities (109,491 ) (250,077 ) Total stockholders' equity 20,421,812 20,331,849 Total liabilities and stockholders' equity $ 130,624,524 $ 124,262,545 SOUTHERN CONNECTICUT BANCORP,INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) Three Months Ended Nine Months Ended September September 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 2,004,997 $ 1,507,958 $ 5,574,987 $ 4,187,360 Interest on securities 65,331 78,715 195,640 234,879 Interest on federal funds sold and short-term investments 339,171 256,617 1,010,950 576,095 Total interest income 2,409,499 1,843,290 6,781,577 4,998,334 Interest Expense Interest on deposits 837,803 516,872 2,395,799 1,333,285 Interest on capital lease obligations 43,978 43,713 131,782 130,894 Interest on repurchase agreements 2,244 5,484 6,739 13,096 Total interest expense 884,025 566,069 2,534,320 1,477,275 Net interest income 1,525,474 1,277,221 4,247,257 3,521,059 Provision for Loan Losses 319,218 152,334 446,462 256,809 Net interest income after provision for loan losses 1,206,256 1,124,887 3,800,795 3,264,250 Noninterest Income: Service charges and fees 171,448 134,410 452,450 353,161 Gains and fees from sales and referrals of SBA loans - 73,012 45,286 124,033 Losseson sales of available for sale securities - Other noninterest income 54,434 49,908 248,824 157,169 Total noninterest income 225,882 257,330 746,560 634,363 Noninterest Expense Salaries and benefits 774,420 810,536 2,600,138 2,237,446 Occupancy and equipment 202,052 206,485 634,582 556,766 Professional services 267,845 102,789 526,298 360,001 Data processing and other outside services 102,639 84,201 313,218 257,644 Advertising and promotional expense 7,364 51,098 19,213 171,847 Forms, printing and supplies 20,795 38,847 59,961 103,276 FDIC Insurance 30,625 6,783 94,097 19,914 Other operating expenses 169,143 136,415 433,687 410,171 Total noninterest expenses 1,574,883 1,437,154 4,681,194 4,117,065 Net (loss) income $ (142,745 ) $ (54,937 ) $ (133,839 ) $ (218,452 ) Basic (Loss) Income per Share $ (0.05 ) $ (0.02 ) $ (0.05 ) $ (0.07 ) Diluted (Loss)Income per Share $ (0.05 ) $ (0.02 ) $ (0.05 ) $ (0.07 ) Dividends per Share $ - $ - $ - $ - Average Shares: Basic Income (Loss) 2,944,366 2,939,593 2,938,419 2,937,822 Diluted Income (Loss) 2,944,366 2,939,593 2,938,419 2,937,822
